
	
		II
		110th CONGRESS
		1st Session
		S. 1251
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2007
			Mr. McConnell (for
			 himself, Mrs. Lincoln, and
			 Mr. Bunning) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the tax treatment of horses, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Equine Equity Act of
			 2007.
		2.3-year
			 depreciation for all race horses
			(a)In
			 generalClause (i) of section 168(e)(3)(A) of the Internal
			 Revenue Code of 1986 (relating to 3-year property) is amended to read as
			 follows:
				
					(i)any race
				horse,
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service on or after the date of the enactment of this Act.
			3.Reduction of
			 holding period to 12 months for purposes of determining whether horses are
			 section 1231 assets
			(a)In
			 generalSubparagraph (A) of section 1231(b)(3) of the Internal
			 Revenue Code of 1986 (relating to definition of livestock) is amended by
			 striking and horses.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
